Case 18-30875-jal       Doc 47     Filed 08/21/20   Entered 08/21/20 09:08:58    Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

IN RE:                                              CHAPTER 7
                                                    BANKRUPTCY NO. 18-30875
         Michael Morgan Frierson
         Stefania Stone Frierson
         Debtors

 ACAR LEASING LTD DBA GM FINANCIAL LEASING’S WITHDRAWAL OF THE
 MOTION FOR RELIEF FROM STAY AND ABANDONMENT AND THE AMENDED
         MOTION FOR RELIEF FROM STAY AND ABANDONMENT

         Comes now ACAR Leasing LTD DBA GM Financial Leasing, by counsel, and gives

notice of the withdrawal of the Motion for Relief from Stay and Abandonment filed on August 5,

2020 (Docket no. 39) and the Amended Motion for Relief From Stay and Abandonment filed

on August 7, 2020 (Docket no. 40).



Reimer Law Co.


By: /s/ C. Wesley Pagles
C. Wesley Pagles (#96817)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
Case 18-30875-jal       Doc 47     Filed 08/21/20      Entered 08/21/20 09:08:58         Page 2 of 2




                                          CERTIFICATE

I hereby certify that the foregoing either has been sent electronically, or by first class mail to the
persons listed below on the date that this pleading is filed with the court pursuant to Bankruptcy
Rule 9014:

Office of the U.S. Trustee at (registered address)@usdoj.gov

Michael E. Wheatley on behalf of the Chapter 7 Trustee's office at mwheatleytr@gmail.com

Michael J. Forbes Esq. on behalf of Michael Morgan Frierson, Debtor at


And by separate envelope, by regular first-class U.S. mail, postage prepaid, to:

Michael Morgan Frierson, Debtor
2105 Little Creek Ct, Apt 2
Louisville, KY 40218

Stefania Stone Frierson, Debtor
2105 Little Creek Ct., Apt 2
Louisville, KY 40218


Reimer Law Co.


By: /s/ C. Wesley Pagles
C. Wesley Pagles (#96817)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
